NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

                       PETER JAMES LITTLE, Petitioner.

                          No. 1 CA-CR 16-0176 PRPC
                               FILED 11-7-2017


     Petition for Review from the Superior Court in Maricopa County
                            No. CR2001-005401
                    The Honorable Mark H. Brain, Judge

                   REVIEW GRANTED; RELIEF DENIED


                                    COUNSEL

Maricopa County Attorney's Office, Phoenix
By Susan L. Luder
Counsel for Respondent

Peter James Little, Tucson
Petitioner



                        MEMORANDUM DECISION

Presiding Judge Michael J. Brown, Judge Jennifer B. Campbell and Chief
Judge Samuel A. Thumma delivered the decision of the Court.
                             STATE v. LITTLE
                            Decision of the Court

PER CURIAM:

¶1            Petitioner Peter James Little seeks review of the superior
court's order denying his petitions for post-conviction relief, filed pursuant
to Arizona Rule of Criminal Procedure 32.1. These are petitioner's fifth and
sixth successive petitions.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court's ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is petitioner's burden to
show that the superior court abused its discretion by denying the petition
for post-conviction relief. See State v. Poblete, 227 Ariz. 537, ¶ 1 (App. 2011)
(petitioner has burden of establishing abuse of discretion on review).

¶3             We have reviewed the record in this matter, the superior
court's order denying the petitions for post-conviction relief, and the
petition for review. We find that petitioner has not established an abuse of
discretion.

¶4            For the foregoing reasons, we grant review and deny relief.




                           AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         2